Citation Nr: 0023467	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  95-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for skin cancer. 
 

(The issue of whether a June 1981 decision of the Board of 
Veterans' Appeals should be revised or reversed on the basis 
of clear and unmistakable error is the subject of a separate 
decision issued simultaneously with this decision.)




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active service from February 1948 to February 
1950.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, in 
May 1994 which denied the veteran's application to reopen his 
claim for service connection for skin cancer.  A decision of 
the Board in June 1981 had denied service connection for skin 
cancer.  

It should be noted that a Board decision in August 1998 
deferred appellate consideration of the issue that is the 
subject of this decision.  The veteran had filed a motion for 
review of the June 1981 Board decision on the basis of clear 
and unmistakable error (CUE) and the two issues weare 
inextricably intertwined.  In light of action taken in a 
separate Board decision issued on this date to dismiss the 
veteran's CUE motion, appellate consideration of his 
application to reopen his service connection claim is now 
proper.  


FINDINGS OF FACT

1.  Service connection for skin cancer was denied by the 
Board by a decision in June 1981.  

2.  Evidence added to the record since June 1981 is merely 
cumulative or redundant and adds essentially no information 
that was not of record and considered by the Board in June 
1981.  


CONCLUSION OF LAW

Evidence received since the June 1981 decision of the Board, 
which denied service connection for skin cancer, is not new 
and material and the claim is not reopened; the June 1981 
Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran was seen in 
the outpatient clinic in April 1949 for evaluation of acne 
vulgaris on his face, neck, back, and chest, which was 
described as mild and of 4 years duration.  The examiner's 
recommendations included sulfur-resorcinol lotion, a low fat 
diet, and ultraviolet light treatment three times per week.  
The records indicate that the veteran was hospitalized in 
April 1949 for other reasons and again in October 1949, but 
none of the records reflect that the recommended ultraviolet 
light or skin lotion treatments were completed.  The report 
of the veteran's separation examination in February 1950 
notes that no significant abnormalities were found regarding 
his skin or his head, face, and neck.  

A VA compensation examination was conducted in February 1954 
to evaluate the veteran's right hand.  The examiner recorded 
clinical findings concerning all of the various body systems.  
It was noted that there were no skin lesions; and no abnormal 
clinical findings were reported regarding the veteran's head, 
face, and neck.  The report does not list a diagnosis 
concerning any skin condition.  

In April 1980, the veteran submitted a claim for service 
connection for basal cell carcinoma on his face.  He stated 
that he had been seen in the VA outpatient clinic in 1978, 
1979, and again in April 1980 and was told that the 
"infected area" did not appear cancerous, although no 
biopsy or other test was conducted.  The veteran indicated 
that he recalled that, while hospitalized during service in 
1949 for surgical treatment of a hand fracture, he 
participated in an "experimental program" and received 
between 10 and 25 treatments to his face with ultraviolet 
light, hoping to cure his acne.  He remembered that the 
treatments left his face severely burned, and leathery, with 
blisters and peeling.  The veteran subsequently recalled 
having to sign a permission slip to undergo the ultraviolet 
light treatments.  

In his substantive appeal received in August 1980, the 
veteran pointed to "recently published works" by two 
physicians at Temple University, apparently for the 
proposition that "99.9% of all skin cancers" are caused by 
ultraviolet radiation.  Those reports were not then and are 
not now of record.  The veteran further described the 
treatments that he claimed to have received during service, 
with a gel-like cream or lotion being spread on his face 
before the treatments.  He indicated that he sustained severe 
burns on his face, neck, and shoulders on the second or third 
treatment and was sent home on furlough for 2-3 weeks "so 
that no-one would see me."  

A June 1981 decision of the Board stated that, for purpose of 
that decision, it was being assumed that the veteran received 
the claimed ultraviolet light therapy for acne vulgaris; that 
he had had actinic keratoses on his face for many years; and 
that he then had a basal cell carcinoma on his face.  The 
decision found that the actinic keratoses must have developed 
after the 1954 VA compensation examination.  The Board 
recognized, "That ultraviolet light exposure may cause skin 
cancer is beyond question" and that, "Indeed, the 
ultraviolet component of sunlight has long been recognized as 
a very significant factor in the development of skin 
cancer."  The Board concluded, however, that the evidence 
did not justify a finding that there was more than a remote 
possibility that the veteran's limited ultraviolet therapy in 
service was sufficient to cause the appearance of skin cancer 
30 years later.  The June 1981 decision denied service 
connection for skin cancer.  

Evidence added to the record since June 1981 consists 
primarily of prolific submissions by the veteran that 
reiterate the claimed treatment during service and his 
contention that his skin cancer that developed after service 
was directly caused by his in-service therapy with 
ultraviolet radiation.  

The record also contains private treatment records dated in 
April 1993, reflecting excision of benign lesions on the 
veteran's trunk, arms, and legs, and showing excision of a 
malignant melanoma in situ from his right shoulder.  None of 
the reports lists an etiology for the reported lesions.  

In addition, the veteran submitted letters from three 
dermatologists, dated in July and August 1994.  All three 
letters appear to provide medical advice regarding the 
veteran's son's skin condition.  One letter states that, 
"ultraviolet is an old time therapy for acne which in some 
patients is quite efficacious.  However, ultraviolet will 
increase your son's risk of skin cancer later in life.  This 
fact is unavoidable with this type of therapy."  Another 
physician wrote, "I would urge you not to permit your son to 
undergo these treatments."  The third physician's letter 
states that such treatment "is rarely used by most modern 
practitioners for two reasons: 1) The increased risk of 
cancer development of which you are quite well aware, and 
2) the fact that there are far better treatment modalities 
with less risk."  

The record shows that the veteran requested and was scheduled 
for a personal hearing before a Member of the Board in 
Washington, DC, in April 1998, but that he failed to appear 
for the hearing.  He did not subsequently request another 
hearing.  

Analysis 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Decisions of the Board are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1000.  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a three-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) (West 1991) 
has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The June 1981 Board decision denied service connection for 
skin cancer essentially on the basis that the evidence that 
was then of record did not establish a nexus between the 
veteran's skin cancer and the therapy with ultraviolet 
radiation that he claimed he received during service.  For 
purposes of that decision, the Board assumed that the veteran 
underwent the ultraviolet therapy during service, that he had 
had actinic keratoses on his face for many years, and that he 
then had a basal cell carcinoma on his face-even though the 
only evidence of any of those facts was the veteran's bare 
contentions.  The Board also noted the accepted medical 
principle that ultraviolet light exposure may lead to the 
development of skin cancer later in life.  

The evidence added to the record since June 1981 provides no 
new information regarding the veteran's service connection 
claim.  Although recent medical reports do show that a 
malignant melanoma was excised in 1993, the Board previously 
assumed that he had skin cancer in 1981.  None of those 
reports assigns or even suggests an etiology for the skin 
cancer.  That evidence, therefore, is not new; it is no more 
than cumulative of evidence that was of record in 1981.  The 
1994 letters from three private dermatologists to the effect 
that ultraviolet radiation exposure may cause skin cancer 
likewise does not furnish any information that was not 
considered by the Board in 1981.  

At bottom, the evidence that has been added to the record 
since June 1981 is no more than cumulative or redundant to 
the evidence that was of record and that was considered by 
the Board in its June 1981 denial of service connection for 
skin cancer.  Accordingly, the Board concludes that the 
evidence is not new and so cannot be new and material.  

The record shows that the RO determined in May 1994, with a 
statement of the case in November 1994 and a supplemental 
statement of the case in September 1996, that there was no 
new and material evidence to reopen the claim for service 
connection for skin cancer; those determinations were made 
prior to the decision of The United States Court of Appeals 
of the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence has been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  The RO in this case 
determined that there was no reasonable possibility that 
consideration of the additional evidence would change the 
outcome-the standard that was set forth in Colvin.  It was 
held in Hodge that for evidence to be new and material, it 
must be of such significance that, alone or with other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim as provided in 38 C.F.R. 
§ 3.156(a); the Federal Circuit expressly rejected the 
"reasonable possibility" test for whether the evidence was 
"material."  A remand to apply 38 C.F.R. § 3.156(a) and 
Hodge is not appropriate in this case, however, because the 
recently submitted evidence is not new.  The Board's 
determination that the evidence is not new terminates the 
requirement for further analysis.  If it is not new, it 
cannot be new and material to reopen the claim.  Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1998).  

Because new and material evidence has not been presented, the 
Board's June 1981 decision remains final and the veteran's 
claim is not reopened.  


ORDER

In the absence of new and material evidence, the appeal is 
denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

